Citation Nr: 1217181	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-07 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a higher initial rating for service connected scar of the left knee, currently rated as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran had active duty service from August 1980 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that granted service connection for a left knee scar and assigned an initial noncompensable rating and denied service connection for a low back disability.  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's current low back disability is related to active service. 

2.  Throughout the rating period on appeal, the Veteran's service-connected left knee scar has been superficial, measuring 4.5 cm by 0.5 cm; the scar is stable, nontender, not painful on examination, and does not limit function or motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.303(b), 3.307, 3.309 (2011). 

2.  The criteria for a compensable rating for a left knee scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.27 (2011), 4.118, Diagnostic Codes 7801-7805 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Initially, the Board notes that the claim for service connection for a low back disability is substantiated.  There are no further VCAA duties with respect to it.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The increased rating claim decided below arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that a claim is substantiated once service connection is granted, and, accordingly, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed on the increased rating claim under VCAA. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records and a statement from an army physician.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Additionally, the Veteran was afforded a VA examination in January 2007 to evaluate the severity of his left knee disability.  The Board finds that the VA examination is adequate because it was based upon consideration of the Veteran's  pertinent medical history, his lay assertions and current complaints, and because it describes the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not indicate, that his symptoms have materially increased in severity since the January 2007 examination.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 



II.  Service connection for a low back disability 

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 C.F.R. § 3.303.  In this regard, the evidence includes the Veteran's complaints of chronic low back pain and the January 2007 VA spine examination, which diagnosed herniated L3-L4 and L4-L5 discs resulting in chronic back pain and bilateral sensory radiculopathy.  Thus, the current disability requirement of a service connection claim has been met.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Id.  In this case, service treatment records show complaints of low back pain in June 1981, March 1986, and July 2000.  Therefore, the in-service occurrence requirement of a service connection claim has been met.

The third and final requirement for direct service connection is evidence of a nexus between the claimed in-service disease or injury and the current disability.  Id.  Pertinent evidence includes a November 2007 statement from Dr. D.W. and the Veteran's reports of low back pain symptoms beginning in service.  Dr. D.W. noted that the Veteran had a history of low back strain during active service.  Clinical evaluation of the Veteran's lumbar spine included findings consistent with lumbar degenerative disc disease that had been present for over 10 years.  Viewing these statements together, the Board finds them to constitute medical evidence of positive nexus.  There is no additional medical evidence weighing against the claim.  Moreover, the Veteran's own reported history of chronic low back pain since service is competent evidence, as he is capable of reporting his observable symptoms.  His statements in this regard are deemed credible.  Thus, even if a nexus opinion was absent, service connection would be warranted on the basis of continuity of symptomatology.

In summary, the Board finds that the record includes sufficient evidence to meet the criteria for service connection.  Service connection for a low back disability is therefore granted.  

III.  Higher initial rating for service connected scar of the left knee

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

It is noted that while the diagnostic criteria pertaining to scars were revised on October 23, 2008, such changes only apply for claims filed on or after that date and do not impact the present claim, which was filed in May 2006.  The Veteran has not specifically requested consideration under the new criteria.  Thus, all diagnostic codes discussed herein are the version in effect prior to October 23, 2008. 

The Veteran has a service-connected postoperative left knee scar.  To warrant a compensable rating for the scar, the evidence would have to show that it affects an area of 144 square inches (929 sq. cm.) or greater, was deep or caused limited motion and affected an area exceeding 6 square inches (39 sq. cm.), was unstable, or was painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 (2008).  Scars may also be rated based on limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that an increased (compensable) rating for the Veteran's left knee scar is not warranted at any time. 

In this case, the medical evidence does not show that the Veteran's scar was painful on examination.  At the January 2007 VA examination, he described it as being "minorly irritated" on occasion.  The examiner reported that there was no tenderness upon palpation or pressure.  

To the extent that the Veteran's reference to irritation can be construed as evidence that the left knee scar is painful, the overall evidence weighs against such a finding.  He is competent to report any pain associated with his left knee scar.  However, as the objective evidence indicates that it was well-healed, and as it was objectively tender upon examination, a compensable rating is not warranted here under Diagnostic Code 7804.

Further, there is no evidence suggesting that the left knee scar is unstable or affects motion.  Thus, a compensable rating is not warranted pursuant to Diagnostic Codes 7803 or 7804.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7805, respectively. 

The only recorded measurement of the Veteran's left knee scar is 4.5 cm by 0.5 cm. Given these dimensions, the scar is 2.25 sq. cm.  A scar of such size does not warrant a compensable evaluation, even if it is deep and causes limitation of motion.  38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802. 

The Board must also address whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation in this case is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left knee scar, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

The Board notes that there is no evidence of unemployability.  Thus, further consideration of whether a total disability rating based upon individual unemployability (TDIU) is not needed at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

For all the foregoing reasons, the Board finds that there is no basis for a compensable evaluation for the Veteran's left knee scar over any portion of the rating period on appeal.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a low back disability is granted, subject to governing criteria applicable to the payment of monetary benefits.

A compensable rating for a left knee scar is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


